Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-2, 4-12 and 14-20 are allowed. The following is the examiner’s statement for allowance:
Regarding claims 1 and 11, the prior art does not disclose “…a storage module configured to store reference device information and position information corresponding to a respective reference piece of device information; and a comparison module configured to receive device information, compare the device information with the reference device information, and read the position information of the receiving coil corresponding to the reference device information when one of the reference device information comprises the device information.” in combination with the remaining limitations of independent claims 1 and 11. Dependent claims 2, 4-10, 12 and 14-20 are also allowed.
The examiner found TOYA et al. (US 2009/0153098 A1, hereinafter TOYA) and KAWAMURA (US 8,229,356 B2, hereinafter KAWAMURA) disclose to be the closest prior art of record.
TOYA discloses a wireless charging pad comprising a position detector for detecting the position of an electronic device placed on the charging surface and an actuator which moves the charging coil to the detected location of the electronic device. KAWAMURA discloses a wireless charging system wherein the charger receives information from the portable electronic device and uses the information to display a layout of the portable electronic device. However 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








/AHMED H OMAR/            Examiner, Art Unit 2859

/EDWARD TSO/Primary Examiner, Art Unit 2859